Citation Nr: 0923718	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  06-11 310	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico

THE ISSUES

1.  Entitlement to service connection for hypertension, 
including secondary to 
service-connected diabetes mellitus type II.

2.  Entitlement to a compensable rating for left ear hearing 
loss.

3.  Entitlement to an initial rating higher than 10 percent 
for diabetic peripheral neuropathy of the left upper 
extremity (major) prior to October 18, 2006, and a rating 
higher than 30 percent since.

4.  Entitlement to an initial rating higher than 10 percent 
for diabetic peripheral neuropathy of the right upper 
extremity (minor) prior to October 18, 2006, and a rating 
higher than 20 percent since.

5.  Entitlement to an initial rating higher than 10 percent 
for diabetic peripheral neuropathy of the left lower 
extremity prior to October 18, 2006, and a rating higher than 
20 percent since.

6.  Entitlement to an initial rating higher than 10 percent 
for diabetic peripheral neuropathy of the right lower 
extremity prior to October 18, 2006, and a rating higher than 
20 percent since.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from 
October 1968 to October 1971.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, 
which denied the Veteran's claim for a compensable rating 
(i.e., a rating higher than 0 percent) for the service-
connected hearing loss in his left ear.  Also in that 
decision, however, the RO granted his claims for 
service connection for upper and lower extremity diabetic 
peripheral neuropathy and assigned separate 10 percent 
ratings for each upper and lower extremity retroactively 
effective from November 26, 2004, the date of receipt of his 
claims.  He appealed for higher initial ratings.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

In another decision since issued in June 2007, during the 
pendency of the appeal, the RO increased the ratings to 20 
percent for the diabetic peripheral neuropathy affecting the 
right upper and both lower extremities, and to 30 percent for 
the diabetic peripheral neuropathy affecting the left upper 
extremity.  All of these rating increases were retroactively 
effective as of October 18, 2006, the date of a 
VA compensation examination.  The Veteran has continued to 
appeal, requesting even higher ratings.  See AB v. Brown, 6 
Vet. App. 35, 38-39 (1993) (a Veteran is presumed to be 
seeking the highest possible rating unless he expressly 
indicates otherwise).  So the issues are now whether he was 
entitled to initial ratings higher than 10 percent for each 
extremity prior to October 18, 2006, and whether he has been 
entitled to ratings higher than 20 percent for his right 
upper and both lower extremities since, as well as a rating 
higher than 30 percent for his left upper extremity.

The Board is remanding the claims for higher ratings for the 
upper and lower extremity peripheral neuropathy to the RO via 
the Appeals Management Center (AMC) for further development 
and consideration.  Whereas the Board is going ahead and 
deciding the claim for a higher rating for the left ear 
hearing loss.

It further deserves mentioning that, in April 2006, the RO 
denied the Veteran's petition to reopen his claim for service 
connection for hypertension - including as secondary to his 
service-connected diabetes mellitus type II, and an 
additional claim for a total disability rating based on 
individual unemployability (TDIU).  And in response to that 
decision, he submitted a timely notice of disagreement (NOD) 
in September 2006 to initiate an appeal to the Board.  The RO 
has since granted his TDIU claim in June 2007.  But the RO 
has not granted or provided him a statement of the case (SOC) 
concerning his claim for hypertension.  He also must then be 
given an opportunity to perfect his appeal to the Board on 
this additional issue by filing a timely substantive appeal 
(VA Form 9 or equivalent statement).  So the Board is also 
remanding the claim for hypertension to the RO, via the AMC, 
rather than merely referring it there.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  


FINDING OF FACT

The Veteran has Level V hearing loss in his service-connected 
left ear, and since he is not deaf in his non-service-
connected right ear, it is presumed the hearing acuity in 
that ear is Level I.


CONCLUSION OF LAW

The criteria are not met for a compensable rating for left 
ear hearing loss.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.383, 4.1-4.14, 4.85-4.87, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  
If, however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

For an increased-rating claim, section 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate 
the claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or 
increase in severity of the disability at issue and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant's 
disability is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  Id.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id.

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, the Supreme 
Court of the United States recently reversed the Federal 
Circuit's holding in Shinseki v. Sanders, 556 U. S. ___ 
(2009).  The Supreme Court held that the Federal Circuit 
placed an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice.  (slip. op. at 11).  The Supreme Court 
reiterated that "the party that 'seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted.'"  Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. 
McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 
553 (1984); Market Street R. Co. v. Railroad Comm'n of Cal., 
324 U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but that deficiencies regarding what portions 
of evidence VA would obtain and what portions the Veteran 
must provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
December 2004, prior to the initial adjudication of his claim 
in March 2005.  That letter informed him of his and the VA's 
respective responsibilities in obtaining supporting evidence.  
A second, more recent, letter sent in November 2007 complied 
with Dingess by also apprising him of the disability rating 
and effective date elements of his claim.  

The Board realizes the VCAA letters sent to the Veteran in 
December 2004 and November 2007 do not meet all of the 
requirements of Vazquez-Flores, but he has not alleged any 
resulting prejudice.  In this regard, the December 2004 
letter notified him that medical or lay evidence must show a 
worsening or increase in severity of his hearing loss, but 
did not also ask him about the effect that such worsening or 
increase has on his employment and daily life.  See, too, 
Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007) (also 
requiring some description of the effect of his disability on 
his daily activities).  Nevertheless, this is nonprejudicial, 
i.e., harmless error.  38 C.F.R. § 20.1102.  See also 
Mlechick v. Mansfield, 503 F.3d 1340, 1346 (Fed.Cir.2007) 
(noting a notice error is nonprejudicial if the "fundamental 
fairness of the adjudication" is unaffected).  


Here, by corresponding with VA the Veteran has demonstrated 
actual knowledge of the relevant VA laws and regulations and 
what evidence must be submitted to substantiate his 
increased-rating claim.  In connection with his current claim 
he submitted a statement with his August 2005 NOD that 
included a description of how his hearing disorder affects 
his employment and activities of daily living.  He also 
testified at a September 2006 hearing, before a local 
decision review officer (DRO), about the effects of his 
hearing loss on his employment.  As well, he is represented 
by an accredited Veteran's service organization, Vietnam 
Veterans of America, which presumably is knowledgeable of the 
relevant VA statutes and regulations and competent to assist 
him.  So the notice deficiencies will not affect the 
essential fairness of the adjudication and no further 
development is required regarding the duty to notify - 
especially, again, as there has been no allegation of 
prejudicial error insofar as the VCAA notice provided (or not 
provided).

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant 
medical records that he and his representative identified.  
The Veteran also was examined for VA compensation purposes in 
February 2005 and November 2006.  These audiological reports 
are adequate for rating purposes because they contain the 
required information needed to assess the relative severity 
of his hearing loss.  38 C.F.R. § 4.2.  See also 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  That is to say, 
the current record contains sufficient medical evidence with 
which to accurately evaluate the severity of this disability, 
without the need for another examination.  38 C.F.R. § 3.327.  
Accordingly, the Board finds that no further development is 
needed to meet the requirements of the VCAA or Court.



II.	Increased Rating for Left Ear Hearing Loss

The Veteran was granted service connection for left ear 
hearing loss in July 1974 and assigned a noncompensable 
(i.e., 0 percent) rating, which has remained in effect ever 
since.

In this appeal the Veteran is alleging the hearing loss in 
this ear is now worse, to the point that he deserves a higher 
rating..  For the reasons and bases set forth below, however, 
the Board finds that his disability is appropriately rated at 
the noncompensable level, so his claim for a higher rating 
must be denied.

Disability ratings are determined by applying VA's Schedule 
for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  
The percentage ratings in the Rating Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in the 
Veteran's favor.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning 
a disability rating, 38 C.F.R. § 4.1, where service 
connection already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  The relevant temporal focus for 
adjudicating the level of disability of an increased rating 
claim is from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  See 
Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

Ratings for hearing loss are determined by considering the 
pure tone threshold average and speech discrimination 
percentage scores, resulting in a Roman numeral designation.  
38 C.F.R. § 4.85(b), Table VI.  Disability ratings are 
assigned by combining the level of hearing loss in each ear.  
38 C.F.R. § 4.85(e), Table VII.  See also Lendenmann v. 
Principi, 3 Vet. App. 345 (1992) (the assignment of a 
disability rating for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered).

Hearing loss disability evaluations range from 0 percent 
(i.e., noncompensable) to 100 percent based on organic 
impairment of hearing acuity, as measured by controlled 
speech discrimination tests in conjunction with the average 
hearing threshold, as measured by pure tone audiometric tests 
in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second (Hertz).

The Rating Schedule establishes eleven auditory acuity levels 
designated from Level I for essentially normal hearing acuity 
through Level XI for profound deafness.  VA audiological 
examinations are conducted using a controlled speech 
discrimination test together with the results of a pure tone 
audiometry test.  The vertical lines in Table VI (in 38 
C.F.R. § 4.85) represent nine categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The horizontal columns in Table VI represent nine 
categories of decibel loss based on the pure tone audiometry 
test.  The numeric designation of impaired hearing (Levels I 
through XI) is determined for each ear by intersecting the 
vertical row appropriate for the percentage of discrimination 
and the horizontal column appropriate to the pure tone 
decibel loss.  See 38 C.F.R. §§ 4.85(b), 4.87.



Applying the above criteria to the facts of this case, the 
Board finds that the RO properly rated the Veteran's left ear 
hearing loss at the noncompensable level.  At the most recent 
VA audiological examination in November 2006, which showed a 
slight decline in hearing acuity from the February 2005 
examination, audiometric testing of the right ear revealed a 
30-decibel loss at the 500 Hz level, a 30-decibel loss at the 
1000 Hz level, a 25-decibel loss at the 2000 Hz level, a 35-
decibel loss at the 3000 Hz level, and a 45-decibel loss at 
the 4000 Hz level, for an average decibel loss of 34.  Right 
ear speech discrimination was 96 percent. 

Audiometric testing of the left ear revealed a 30-decibel 
loss at the 500 Hz level, a 40-decibel loss at the 1000 Hz 
level, a 75-decibel loss at the 2000 Hz level, 
a 75-decibel loss at the 3000 Hz level, and a 105-decibel 
loss at the 4000 Hz level, for an average decibel loss of 74.  
Speech discrimination was 80 percent.  

As already explained, to determine the appropriate rating for 
the hearing loss, the Roman numeral values derived from Table 
VI are applied to Table VII.  But one additional point also 
worth mentioning, 38 C.F.R. § 4.85(f) states that when, as 
here, impaired hearing is service connected in only one ear, 
and the Veteran is not deaf in the non-service-connected ear, 
the non- service-connected ear will be assigned a Roman 
numeral value of I.  Therefore, a Roman numeral value of I 
will be used for the non-service-connected right ear to 
determine the Veteran's level of disability.  38 C.F.R. §§ 
3.383, 4.85(f).  This does not change the outcome here, in 
any event, since the results of the November 2006 VA 
compensation examination reveal the Veteran has level I 
hearing acuity in his right ear even if the Board was not 
required to presume this level of hearing acuity in this ear.  
That is to say, from Table VI of 38 C.F.R. § 4.85, Roman 
Numeral I is derived for the right ear, which is determined 
by intersecting the percent of speech discrimination row (92-
100) with the puretone threshold average column (0-41).  
Roman Numeral V is derived for the left ear, by intersecting 
the percent of speech discrimination row (76-82) with the 
puretone threshold average column (74-81).



A noncompensable rating is derived from Table VII of 38 
C.F.R. § 4.85 by intersecting row I (for the right ear) with 
column V (for the left ear).  So a compensable rating is not 
warranted based upon the findings listed in the November 2006 
VA audiological evaluation report, which, again, were 
slightly worse that the results of the February 2005 hearing 
evaluation.  Certainly then, the results of that earlier 
February 2005 hearing evaluation also do not provide a basis 
for assigning a higher, i.e., compensable rating.

The results of the February 2005 and November 2006 VA 
compensation examinations also do not show the Veteran has an 
exceptional pattern of hearing impairment that would warrant 
application of the special provisions of 38 C.F.R. § 4.86(a) 
and (b).  He did not have at least a 55-decible loss at each 
of the four specified frequencies (1,000, 2,000, 3,000 and 
4,000 Hertz) to warrant application of subpart (a) of this 
regulation.  He also did not have a pure tone threshold of 30 
decibels or less at 1,000 Hertz and of 70 decibels or more at 
2,000 Hertz to warrant application of subpart (b) of this 
regulation.

Thus, the medical evidence shows the Veteran's left ear 
hearing loss is properly rated at the noncompensable level.  
However, the Board also has considered his lay testimony - 
including that presented during his September 2006 hearing.  
In particular, he testified as to the difficulties his 
hearing loss causes him such as in hearing customers at his 
grocery store.  In Martinak v. Nicholson, 21 Vet. App. 447, 
455-56 (2007), the Court held that audiometric testing in 
sound-controlled rooms like those provided during VA 
compensation examinations are adequate testing grounds for 
rating purposes.  In addition, the Veteran has not offered 
any expert medical evidence or testimony suggesting an 
audiometry test conducted in a 
sound-controlled room or environment produces inaccurate, 
misleading, or clinically unacceptable test results.  Nor has 
he offered any expert medical evidence or testimony 
demonstrating that an alternative testing method exists and 
that such method is in use by the general medical community.  
He has simply offered his own  unsubstantiated lay opinion as 
to the impropriety of this testing method.  See Martinak, 
supra (noting that, even if an audiologist's description of 
the functional effects of the Veteran's hearing disability 
was somehow defective, the Veteran bears the burden of 
demonstrating any prejudice caused by a deficiency in the 
examination.)

Moreover, the Veteran has never had a compensable level of 
hearing loss in his left ear at any time since one year 
before filing his current claim, so the Board cannot 
"stage" his rating under Hart, supra, because he has never 
met the requirements for a higher rating at any point during 
the relevant time period at issue.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for a compensable rating for his left ear hearing loss.  And 
as the preponderance of the evidence is against his claim, 
the doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. 
53-56.  Accordingly, the appeal is denied.

III.	Extra-schedular Consideration

The Board also finds that the noncompensable schedular rating 
for the Veteran's left ear hearing loss is not inadequate, 
such that the claim should be referred to the Under Secretary 
for Benefits or the Director of Compensation and Pension 
Service for consideration of an extra-schedular evaluation.  
38 C.F.R. § 3.321(b)(1).  In other words, there is no 
evidence the Veteran's left ear hearing loss has caused 
marked interference with his employment - meaning above and 
beyond that contemplated by his schedular rating, or required 
frequent periods of hospitalization so as to render 
impractical the application of the regular schedular 
standards.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Although the Veteran has indicated that he closed his grocery 
store due to his service-connected disabilities, he has not 
alleged that his left ear hearing loss was the predominant 
disability or significant factor in him having to do that.  
Instead, he was granted a TDIU in June 2007 primarily because 
his unemployment was attributed to the impairment from his 
service-connected upper and lower extremity diabetic 
peripheral neuropathy.  And although the service-connected 
hearing loss in his left ear also may well have had some 
tangible effect on his continued employability, according to 
38 C.F.R. § 4.1, generally, the degrees of disability 
specified in the rating schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  Indeed, in Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated that 
the disability rating, itself, is recognition that industrial 
capabilities are impaired.  So the Board does not have to 
refer this case for extra-schedular consideration.  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

The claim for a compensable rating for left ear hearing loss 
is denied.


REMAND

In March 2005, the Veteran was granted service connection and 
initially assigned 10 percent ratings for the diabetic 
peripheral neuropathy affecting his upper and lower 
extremities.  During his contemporaneous February 2005 VA 
examination, he had reported and the examiner had found 
numbness in the feet and hands.  The paresthesias were 
described as decreased sensation to pain to the point where 
the Veteran did not realize when he had hurt himself or 
developed an open sore.  The examiner found decreased 
vibratory sense at the ankle level and decreased pinprick in 
both hands.  The examiner also observed decreased reflexes, 
though no muscle atrophies.  The examiner attributed the 
upper and lower extremity peripheral neuropathy affecting the 
Veteran's hands and feet to his already service-connected 
diabetes mellitus type II.  And the peripheral neuropathy was 
service connected as secondary to (i.e., a complication of) 
the diabetes.  The only pain that the Veteran reported was 
knee pain due to a meniscal tear and not due to his diabetic 
condition.



During his subsequent October 2006 VA examination, the 
Veteran reported a burning pain in his feet and a 
compression-type pain in his arms and hands.  The examiner 
found mildly decreased grip strength in the Veteran's hands 
and dorsiflexion of the foot.  The examiner also found no 
vibration or pinprick sensation in the Veteran's lower 
extremities and characterized his condition as "severe 
painful sensory motor neuropathy."  In June 2007, based on 
the results of that examination, the RO increased the 
Veteran's ratings to 20 percent for both lower extremities 
and right upper and to 30 percent for his left upper 
extremity.

That most recent VA examination is now approaching 3 years 
old, and the Veteran alleges that his diabetic peripheral 
neuropathy continues to get even worse.  So another 
examination is needed to reassess the severity of this 
disability as it affects his upper and lower extremities.  38 
C.F.R. § 3.327(a).  See also Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Allday v. Brown, 7 Vet. App. 517, 526 
(1995); VAOPGCPREC 11-95 (April 7, 1995); and Green v. 
Derwinski, 1 Vet. App. 121 (1991).

Also, as mentioned, in response to the RO's April 2006 
decision denying his petition to reopen his claim for service 
connection for hypertension - including as secondary to his 
service-connected diabetes mellitus type II, the Veteran 
submitted a timely NOD in September 2006.  His NOD also 
contested the RO's denial of his claim for a TDIU, but his 
TDIU claim since has been granted in the RO's June 2007 
decision.  But the RO has not similarly granted his claim for 
hypertension or provided him a SOC concerning this additional 
issue.  He also has not been provided an opportunity to 
perfect his appeal to the Board concerning this additional 
claim by filing a timely substantive appeal (VA Form 9 or 
equivalent statement).  38 C.F.R. §§ 20.200, 20.302.  So the 
Board is also remanding this claim for hypertension to the 
RO, rather than merely referring it there.  See Manlincon v. 
West, 12 Vet. App. 238 (1999)



Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.	Schedule the Veteran for a neurological 
examination to reassess the severity of 
the diabetic peripheral neuropathy 
affecting his upper and lower 
extremities.  The designated examiner 
should describe the severity of the 
Veteran's diabetic peripheral neuropathy 
(for example as mild, moderate, 
moderately severe or severe) and indicate 
which specific nerve or nerve groups are 
involved and any resulting losses of 
strength, reflex or sensation.  The 
examiner should also state whether there 
are any objective findings of pain and 
whether the pain is attributable to the 
Veteran's diabetic peripheral neuropathy 
as opposed to his non-service-connected 
orthopedic conditions of the low back and 
knee.

2.	Then readjudicate the claims for higher 
ratings for the diabetic peripheral 
neuropathy of the upper and lower 
extremities in light of the results of 
the VA neurological examination and any 
other evidence obtained.  If the claims 
are not granted to the Veteran's 
satisfaction, prepare a supplemental SOC 
(SSOC) and send it to him and his 
representative.  Give them time to 
respond before returning the claims to 
the Board for further appellate 
consideration.

3.	Also send the Veteran a SOC addressing 
his additional petition to reopen his 
claim for service connection for 
hypertension - including secondary to 
his service-connected diabetes mellitus 
type II.  Give him an opportunity to 
perfect an appeal to the Board concerning 
this additional claim by submitting a 
timely substantive appeal (VA Form 9 or 
equivalent statement) in response to the 
SOC.  Advise him that the Board will not 
further consider this additional claim 
unless he perfects his appeal.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


